Exhibit 10.01

 

LOGO [g244290symantec.jpg]

June 12, 2016

Nicholas Noviello

Dear Nicholas,

We are delighted to offer you employment at Symantec Corporation (“Symantec”),
effective upon the closing (the “Closing Date”) of Symantec’s merger with your
current employer Blue Coat, Inc. (“Target” and such merger, the “Merger”). This
employment offer (this “Agreement”) is contingent and effective on the closing
of the Merger. If the Merger is not consummated for any reason or if the Merger
Agreement by and among Symantec, Target and the other parties thereto (the
“Merger Agreement”) is terminated in accordance with its terms, this Agreement
will immediately and automatically be withdrawn and be of no further force or
effect. For purposes of this Agreement, “Symantec” shall be deemed to include
Symantec and its wholly and majority-owned direct and indirect subsidiaries,
including the Target, after the closing of the Merger.

You are joining a talented and passionate team driven to protect the world’s
information and the people who use it. We do work that matters and we are
confident you will find rewarding opportunities with us.

Start Date

We anticipate that your first day of employment will be the Closing Date.

Position and Compensation

You will continue on your current annual base salary of $650,000.00. You will
continue to participate in Target’s current bonus and commission arrangements
until you can transition to Symantec’s payroll, which is estimated to occur
after the Closing Date, or such later date as Symantec determines. Shortly
following the Closing Date, we will work with the Target leadership team to
align the businesses and determine the timing and changes to your position,
reporting relationship and incentive opportunity under Symantec’s cash incentive
and commission arrangements (if any); provided that your total Symantec cash
compensation opportunity will be no less that your current total cash
compensation opportunity at Target (the “Total Target Cash Compensation
Opportunity”). Until such time as any changes are made, you will continue in
your current position and reporting relationship.

Equity Award

You will be granted an equity award (the “New Equity Award”), consisting of
Restricted Stock Units (RSUs) and Performance Stock Units (PSUs), by the Target
prior to the Closing Date for a number of shares of the Target’s common stock
equal to $6,000,000.00 divided by the Target’s common stock per share stock
price on the date of such grant as determined by Target. Those RSUs and/or PSUs
will be converted to Symantec RSUs and PSUs at the Equity Exchange Ratio (as
defined in the Merger Agreement) based on the Target common stock value divided
by the value of Symantec’s stock determined, in all cases pursuant to the terms
of the Merger Agreement. The RSU shall constitute thirty percent (30%) of the
New Equity Award and shall vest over a three (3)-year time-based vesting period
commencing on the Closing Date with: thirty percent (30%) of such-time based
portion vesting on the one (1)-year anniversary of the Closing Date, with thirty
percent (30%) of such time-based portion vesting on the two (2)-year anniversary
of the Closing Date, and the remaining forty percent (40%) of such time-

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

based portion vesting on the three (3)-year anniversary of the Closing Date. The
PSU shall constitute seventy percent (70%) of the New Equity Award and shall
vest based on non-GAAP operating income margin, provided you are employed on
March 31, 2018. The terms of the New Equity Awards shall be substantially
similar to the RSU and PSU grants made to senior Symantec executives in June of
2016. Details regarding your New Equity Awards will be provided at the time you
receive your grant. The number of PSUs that will vest and be earned following
the end of the Performance Period will range from 0% to 300% of the Target Grant
(the applicable vesting percentage, the “Performance Percentage”) as determined
by Symantec’s Compensation and Leadership Development Committee (the
“Committee”), based upon Symantec’s achievement of non-GAAP operating income
margin during the applicable performance periods as determined by the Committee:
0% if performance is at or below the Threshold Level, 100% if performance is at
the Target Level, 200% if performance is at the Excess Target Level, and 300% if
performance is at or above the Maximum Level. Such “levels” to be determined by
the Committee at the time of grant. Capitalized terms used but not otherwise
defined in this paragraph shall be defined in your New Equity Award. If the
Merger is not consummated for any reason, or if the Merger Agreement is
terminated in accordance with its terms, the New Equity Award will be forfeited
and cancelled for no consideration.

Benefits/Severance

You will continue to be paid on Target’s payroll until you can transition to
Symantec’s bi-weekly payroll estimated to occur after the Closing Date. More
details will be provided to you shortly. You will also remain eligible for
Target’s employee benefits and severance benefits, if any, that apply to you,
while you remain on Target’s payroll. You will then be eligible to enroll in
Symantec’s benefit plans and you will participate in Symantec’s Executive
Severance Plan.

Symantec offers a wide variety of generous employee benefit plans, including
Symantec’s Stock Purchase Plan, matching 401(k) savings and investment plan, and
health insurance, among many others. For information on Symantec U.S. Benefits,
please visit our www.symantecbenefits.com website. Choosing the right
combination of benefits is an important personal decision. Use this site to
learn your options and discuss your current and future needs with your family.
You will learn more about the Symantec benefits shortly.

Acceleration and Severance Waiver; New Vesting

You were previously granted an option or options to purchase shares of Target
common stock (the “Target Option(s)”) which Symantec has agreed to assume Target
Option(s) pursuant to Section 1.3(a)(ii) and the terms of the Merger Agreement.
Pursuant to this Agreement:

(i) you waive any and all exercisability and vesting acceleration provisions
currently in effect with respect to all of your Target Option(s) in connection
with the Target’s change of control and/or termination of your employment or
other service pursuant to any Target plan, stock purchase agreement, option
agreement, employment agreement or any other agreement between you and the
Target or Target policy (in each case, whether written or oral, the “Current
Acceleration Benefits”); and

(ii) you amend the Target Option(s) to un-vest the entire portion of such Target
Option(s) that had vested, if any, on or prior to the Closing of the Merger,
with such Target Option(s) being (A) assumed in connection with the Merger (the
“Assumed Options”) and (B) becoming vested and exercisable with respect to
1/24th of the shares of Symantec common stock subject thereto on the same day of
each monthly anniversary of the Closing, subject to your continued service to
Symantec through each such date and subject further to the New Acceleration
Benefits (as defined below).

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

The New Acceleration Benefits (as defined below) will apply only to your Assumed
Option(s). For the avoidance of doubt, the New Acceleration Benefits (as defined
below) will not apply to other new equity awards (including the New Equity
Award) or any other equity you receive from Symantec following the Closing of
the Merger. You agree that by signing this Agreement you waive all rights to the
Current Acceleration Benefits.

For purposes of this Agreement, the “New Acceleration Benefits” means: If
(i) your employment is terminated by Symantec without Cause (as defined below),
(ii) you resign from your employment with Symantec for Good Reason (as defined
below) or (iii) your employment is terminated due to your death or Permanent
Disability (as defined below), then provided you (or, in the case of your death
or Permanent Disability, your representative, executor or estate) deliver to
Symantec a signed release agreement in a form acceptable to Symantec (the
“Release”) and satisfy all conditions to make the Release effective within sixty
(60) days following your termination, you will immediately vest in, or
Symantec’s repurchase or forfeiture rights will immediately lapse with respect
to one hundred percent (100%) of unvested shares underlying the Assumed Options.

It is also a material element of the Merger that you waive, pursuant to this
Agreement, any and all existing right or entitlement to severance benefits
and/or change of control benefits and/or any other termination benefits you
might have pursuant to any agreement or understanding between you and the Target
or pursuant to Target policy (in each case, whether written or oral) in
connection with the Target’s change of control and/or termination of your
employment or other service (collectively, the “Old Severance Benefits”). For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, you hereby irrevocably waive all rights to the Old Severance
Benefits.

For purposes of this Agreement, a termination for “Cause” means with respect to
your termination of employment, any of the following: (i) the conviction, or
plea of nolo contendere to a felony or other crime involving moral turpitude,
the misappropriation of funds or other material property of Symantec, the
attempt to willfully obtain any personal profit from any transaction in which
Symantec has an interest which is adverse to the interests of Symantec or any
other act of fraud or embezzlement against Symantec or any of its customers or
suppliers; (ii) reporting to work under the influence of alcohol or drugs or
repeatedly using alcohol or illegal drugs or abusing legal drugs, whether or not
at the workplace, in such a fashion as could reasonably be expected to cause
Symantec material harm; (iii) intentional failure to perform duties as
reasonably directed by the Symantec CEO in writing; (iv) any intentional act or
intentional omission aiding or abetting a competitor, supplier or customer of
Symantec to the material disadvantage or detriment of Symantec; or (v) gross
negligence or willful misconduct with respect to Symantec which (if capable of
cure) is not cured to Symantec’s reasonable satisfaction within fifteen
(15) days after written notice thereof to you.

For purposes of this Agreement, a resignation for “Good Reason” will occur,
except as otherwise provided in your employment agreement, if any, of the
following events or conditions occurring without your express written consent,
provided that you shall have given notice of such event or condition within a
period not to exceed ninety (90) days of the initial existence of such event or
condition, Symantec shall not have remedied such event or condition within
thirty (30) days after receipt of such notice, and you must have resigned your
employment for Good Reason within thirty (30) days of the expiration of such
cure period: (i) a material diminution by Symantec of your base salary or Total
Target Cash Compensation

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

Opportunity as in effect immediately prior to such reduction, (ii) a relocation
that results in a material change (of not less than an increased one way commute
for you of forty (40) miles) in the geographic location at which you must
perform your services, or (iii) the failure of any successor to Symantec to
assume all of the obligations of Symantec under this Agreement.

For purposes of this Agreement, “Permanent Disability” means your inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of twelve (12) months
or more. A determination of such Permanent Disability will be made in accordance
with Symantec policy.

Symantec Policies

As an employee, you will be expected to review, understand, and comply with the
Symantec Code of Conduct and other corporate policies and guidelines. A copy of
the Code can be found on the Ethics & Governance section of our public website
(http://www.symantec.com/about/profile/ responsibility/ethics.jsp). Within the
first few weeks following your Start Date, you will receive an email assigning
you various ethics and compliance related online training courses. Completion of
the assigned courses is required for all employees.

Additional Agreements; Non-Competition

Attached to this Agreement as Attachment A is the Symantec Confidentiality and
Intellectual Property Agreement (the “Confidentiality Agreement”), which must be
signed and returned with your Agreement. It requires that you represent and
warrant to us that: 1) you are not subject to any terms or conditions that
restrict or may restrict your ability to carry out your duties for Symantec; 2)
you will not bring with you any confidential or proprietary material of any
former employer (provided, that, Target shall not be considered a former
employer for this purpose following the Closing); and 3) you will hold in
confidence any proprietary information received as an employee of Symantec and
will assign to us any inventions that you make while employed by Symantec.

Furthermore, as a condition to this Agreement and your employment with Symantec,
you are required to execute and not revoke (i) a Reinvestment Agreement (the
“Reinvestment Agreement”) in the form attached hereto as Attachment B, and
(iii) a Non-Competition Agreement (the “Non-Competition Agreement”) in the form
attached hereto as Attachment C (the Agreement, Reinvestment Agreement, and
Non-Competition Agreement, collectively, the (“Ancillary Agreements”).

You agree to exercise prior to the Effective Time a number of vested Target
Option(s) with an aggregate gross “spread” value, based on the per share value
of the Per Share Merger Consideration minus the strike price, equal to
$2,652,307.06 (the “Pre-Closing Exercised Options”).

You agree that during your employment with Symantec you will not engage in any
other employment, business, or business related activity, unless you receive
prior written approval from both the SVP of your business unit and your
supervisor to hold such outside employment or engage in such business or
activity. You further agree that you have disclosed to Symantec all of your
existing employment and/or business relationships, including, but not limited
to, any consulting or advising relationships, outside directorships, investments
in privately held companies, and any other relationships that may create a
conflict of interest.

In the event of Closing, this letter will supersede and replace: (1) any and all
prior oral or written agreements and arrangements between you and Symantec
concerning employment and compensation; and

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

(2) any and all prior oral or written agreements and arrangements between you
and Target concerning employment and compensation, other than the Ancillary
Agreements, including any amendments or addendums thereto that provide
severance, equity acceleration, retention or other similar; provided that this
Agreement shall not in any way merge or supersede the Merger Agreement or any
other agreement executed in connection with the Merger Agreement or any
restrictive covenants that you are currently or following a termination of
service from Acquiror would be subject to in connection with the business
activity of Target or Symantec (including the Restrictive Covenants Agreement
that is appended to those equity grant documents executed between the you and
Target. Notwithstanding the foregoing, you will remain bound by Target’s
Intellectual Property Agreement signed by you, as well as any restrictive
covenants including covenants not to solicit or compete set forth in any of the
Ancillary Agreements.

Employment Status

This letter does not constitute a contract of employment for any specific period
of time but creates an “employment at will” relationship. This means that you do
not have a contract of employment for any particular duration. You are free to
resign at any time. Similarly, Symantec is free to terminate your employment at
any time for any reason with or without cause. Any statements or representation
to the contrary, or contradicting any provisions of this letter, are superseded
by this Agreement. Participation in any of Symantec’s stock or benefit programs
is not assurance of continued employment for any particular period of time. Any
modification of this form must be in writing and signed by Symantec CEO.

Federal law requires that Symantec document an employee’s authorization to work
in the United States. To comply, Symantec must have a completed Form I-9 for you
on your first working day. You agree to provide Symantec with documentation
required by the Form I-9 to confirm you are authorized to work in the United
States. If you have any questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, contact your recruiter.

This Agreement shall be construed and interpreted and its performance shall be
governed by the laws of the state of California without regard to conflicts of
law principles of any jurisdiction. The parties hereto agree that any proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal court located in Santa Clara County in the State of
California or any California state court located in Santa Clara County, and each
of the parties hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
in any such court or that any such proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

Please review this Agreement and confirm your acceptance by the end of business
on June 11, 2016 by signing in the space indicated below and returning to Eunice
Kim by email at eunice_kim@symantec.com.

YOU ACKNOWLEDGE YOU HAVE HAD THE OPPORTUNITY TO CONSULT AND ENGAGE LEGAL COUNSEL
CONCERNING THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTAND THIS AGREEMENT,
THAT YOU ARE FULLY AWARE OF ITS LEGAL EFFECT, AND THAT YOU HAVE ENTERED INTO IT
FREELY BASED ON YOUR OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

We are very pleased to have you come to work at Symantec. We will continue to be
the leading force in protecting the world’s information and people—and we look
forward to you joining us to make a difference in the world.

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

Sincerely ,

 

By:   /s/ Scott C. Taylor Name:   Scott C. Taylor Title:   Executive Vice
President, General Counsel and Secretary

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

By signing below, I hereby accept this Agreement set forth in this letter,
including any attachments hereto, and acknowledge and agree that this replaces
and supersedes any Blue Coat employment agreements and any other written or oral
agreement, promise or understanding regarding my employment with Blue Coat or
Symantec, except as specifically set forth herein.

I accept this Agreement,

/s/ Nicholas R. Noviello  

 

  June 12, 2016 Signature     Date

 

Symantec Corporation World Headquarters • 350 Ellis Street Mountain View, CA
94043 United States • Phone: +1 650-527-8000

Symantec Confidential



--------------------------------------------------------------------------------

Attachment A

Symantec Confidentiality and Intellectual Property Agreement



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

CONFIDENTIALITY AND INTELLECTUAL PROPERTY AGREEMENT

This Confidentiality and Intellectual Property Agreement (the “Agreement”) sets
out some of the terms under which you and Symantec will work together, including
your obligations to not bring any third party confidential or proprietary
material to your work at Symantec, to keep confidential all proprietary
information of Symantec and to assign to Symantec any inventions that you make
while employed by Symantec. In this Agreement, the term “Symantec” includes
Symantec Corporation and any of its affiliated entities, which either exist
currently or are created or acquired in the future. This Agreement becomes
effective when it is signed by you.

 

1. Protecting Confidential Information. As part of your work at Symantec, you
will have access to non-public information from Symantec and third parties with
whom Symantec does business (“Confidential Information”). You should consider
everything you learn or create while working at Symantec Confidential
Information, unless that information is publicly known. Some examples of
Confidential Information you may encounter include (but are not limited to)
inventions, marketing plans, product plans, product designs, prototypes,
business strategies, financial information, forecasts, personnel information,
contact information, and customer and supplier lists. You agree to not disclose
any Confidential Information to anyone outside of Symantec and to use
Confidential Information only as needed to perform your job at Symantec.

 

2. Do Not Use Any One Else’s Confidential Information. You agree you can perform
your job without violating any agreement with your former employers or any other
party. You will not bring with you, or use to perform your job, any information
or material from any other person or company (including but not limited to your
former employer) unless the material is publicly available without any
conditions on how it may be used.

 

3. No Conflicts. You will not undertake any other employment or activities that
would conflict with your work with Symantec, without first obtaining written
permission from Symantec. If you have any doubts about whether taking a
particular position represents a conflict, or need to obtain permission from
Symantec, please visit Symantec’s Office of Ethics and Compliance Conflicts of
Interest web page for the required disclosure form and details on how to
proceed.

 

4. Inventions. What you invent, write, develop or create during your employment
at Symantec, whether alone or with others, (“Symantec Inventions”) belongs to
Symantec. You acknowledge that all Symantec Inventions are the sole and
exclusive property of Symantec and are considered “works made for hire” under
copyright laws. By accepting employment with Symantec and signing this
Agreement, you assign all right, title and ownership (including all intellectual
property rights and any Moral Rights) in any Symantec Inventions to Symantec.
You agree to waive and never assert any Moral Rights you may have in the
Symantec Inventions (or your Prior Inventions to the extent you have granted
Symantec a license to those Inventions by using them in your work at Symantec,
as more fully described in Paragraph 6 below). “Moral Rights” means any rights
to claim authorship of a work, to object to or prevent the modification or
destruction of a work, to withdraw from circulation or control the publication
or distribution of a work, and any similar right, regardless of whether or not
such right is denominated or generally referred to as a “moral right.”

If requested by Symantec, either during your work at Symantec or after your
employment ends, you will promptly execute all documents, or take any actions,
to secure, perfect, protect, maintain and/or enforce the intellectual property
rights in your Symantec Inventions in any country. You appoint any officer of
Symantec as your attorney-in- fact to execute documents on your behalf for this
purpose and agree that this appointment is coupled with an interest and will not
be revocable.

Anything you invent, create or write on your own time without using Symantec
resources or information and unrelated to Symantec’s business or anticipated
development efforts (“Personal Inventions”), does not belong to Symantec. Please
read Section 2870 of the California Labor Code, which is attached as Exhibit A
and sets out your rights to Personal Inventions. If you believe you have created
a Personal Invention during your employment with Symantec, you must inform
Symantec’s Office of Ethics and Compliance. Please visit the Conflicts of
Interest web page for the required disclosure form and details on how to
proceed. If you do not promptly notify Symantec’s Office of Ethics and
Compliance in writing of an invention you believe qualifies as a Personal
Invention, your invention will be presumed to not qualify for protection under
Section 2870 of the California Labor Code. You also agree that you will provide
a brief written description to Symantec’s Office of Ethics and Compliance of
anything you invent, create or write that is related to Symantec’s business
within six months of the end of your employment with Symantec.

 

Confidentiality and IP Agreement

Rev. January 2014

Page 1



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

 

5. Prior Inventions. You have listed on Exhibit B to this Agreement anything you
have invented, written, developed or created prior to your employment at
Symantec (“Prior Inventions”) and any continuing obligations you have concerning
your Prior Inventions. You should make sure you disclose only what you can about
the Prior Invention without violating any confidentiality obligations you may
have to a former employer or other third party. You will not use any Prior
Invention or Personal Invention in performing your work at Symantec. If you do
use any Prior Inventions or Personal Inventions in your work at Symantec, you
grant to Symantec, under all of your applicable intellectual property rights, a
worldwide, perpetual, irrevocable, transferable, fully-paid up license, to make,
have made, use, offer to sell, sell, import, export, modify, reproduce, prepare
derivative works of, perform, display, distribute, and otherwise exploit the
Prior Invention or Personal Invention, including the right to sublicense these
rights to others.

 

6. Obligations after My Employment Ends. You must continue to abide by certain
terms of this Agreement even after your employment with Symantec ends. Those
terms are contained in Paragraphs 1, 2, 4, 5, 6, 8 and 9 of this Agreement. Once
your employment ends, you will return to Symantec all Confidential Information
you may have, including all records related to your Symantec Inventions. You
agree you will not take any copies of any Confidential Information with you once
your employment ends.

 

7. No Guarantee of Employment. This Agreement does not constitute a contract of
employment or obligate Symantec to employ you for any particular period of time.
Your employment with Symantec is at will which means you can choose to end your
employment with Symantec and Symantec can terminate your employment at any time.

 

8. Non-Solicitation. During the term of your employment and for one (1) year
after, you will not directly or indirectly solicit, induce, encourage, or
attempt to solicit, induce, or encourage any employee or contractor of Symantec
to leave Symantec for any reason. However, this obligation shall not affect any
responsibility you may have as an employee of Symantec with respect to the bona
fide hiring and firing of Symantec personnel.

 

9. General Legal Terms. In the event of any violation of this Agreement by you,
in addition to other remedies Symantec may have, Symantec will have the right to
an immediate injunction and the right to recover its reasonable attorney’s fees
and court costs incurred to enforce this Agreement. The meaning, effect, and
validity of this Agreement will be governed by the law s of the State of
California without regard to its conflict of law s provisions. No waiver of any
right or remedy relating to this Agreement will be binding on Symantec unless in
writing and signed by an authorized representative of Symantec. This Agreement
contains all the terms of your understanding with Symantec regarding your
employment and supersedes any previous oral or written communications with
Symantec regarding your employment. This Agreement may not be modified or
changed except in a writing signed by you and an authorized representative of
Symantec.

 

Symantec Corporation     Employee By:   /s/ Scott C. Taylor     By:   /s/
Nicholas Noviello Name:   Scott C Taylor     Name:   Nicholas Noviello Title:  
EVP, General Counsel and Secretary       Date:   June 12, 2016     Date:   June
12, 2016

 

Confidentiality and IP Agreement

Rev. January 2014

Page 2



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

EXHIBIT A

California Labor Code Notification

In accordance with California Labor Code Section 2870, you are hereby notified
that your Proprietary Information Agreement with Symantec does not require you
to assign to Symantec any invention for which no equipment, supplies, facility
or trade secret information of Symantec was used, and that was developed
entirely on your own time, and that does not relate to the business of Symantec
or to Symantec’s actual or demonstrably anticipated research or development, or
does not result from any work performed by you for Symantec.

The text of California Labor Code 2870 is set forth below.

“CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

 

a. Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

i. relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

ii. result from any work performed by the employee for the employer.

 

b. To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

Confidentiality and IP Agreement

Rev. January 2014

Page 3



--------------------------------------------------------------------------------

LOGO [g244290symantec.jpg]

EXHIBIT B

DESCRIPTION OF PRIOR INVENTIONS

(If “None”, Please print “none” below)

 

Description of Prior Invention

  

Date of Conception

  

Owner

  

Continuing Obligations*

(use additional sheet if necessary; if Invention is the subject of a patent or
patent application, include patent number or title of patent application and
filing date)    or Creation                                 

 

* List any continuing obligations you have with respect to this Prior Invention
with your former employer or other third party.



--------------------------------------------------------------------------------

Attachment B

Reinvestment Agreement



--------------------------------------------------------------------------------

AMENDED AND RESTATED REINVESTMENT AGREEMENT

THIS AMENDED AND RESTATED REINVESTMENT AGREEMENT (this “Agreement”) is made and
entered into as of July 26, 2016, by and between Symantec Corporation, a
Delaware corporation (“Acquirer”), and the undersigned Reinvestment Stockholder
(the “Reinvestment Stockholder” and together with Acquirer, the “Parties”), and
supersedes and replaces the Reinvestment Agreement dated June 12, 2016.
Capitalized terms used herein and not defined herein shall have the meanings set
forth in the Merger Agreement (as defined below).

RECITALS

 

(iii) On the date hereof, Acquirer, S-B0616 Merger Sub, Inc., a Delaware
corporation and a direct or indirect, wholly owned subsidiary of Acquirer
(“Merger Sub”), and Blue Coat, Inc., a Delaware corporation (the “Company”), are
entering into an Agreement and Plan of Merger (as amended, restated or modified
from time to time, the “Merger Agreement”) providing for the merger of Merger
Sub with and into the Company (the “Merger”).

 

(iv) The Reinvestment Stockholder was previously granted the Target Options (as
defined in that certain Acquirer Offer Letter dated as of even date herewith
(the “Offer Letter”)), which Target Options shall be assumed by Acquirer in
accordance with the terms of the Merger Agreement (the “Assumed Options”) and,
except for the Excluded Options, shall be subject to re-vesting as provided in
the Offer Letter (as assumed and re-vested, the “Subject Options”).

 

(v) The Parties have agreed that, immediately following the effective time of
the Merger any shares issued upon the exercise of any Subject Options on or
after the Closing Date as “Subject Shares”.

 

(vi) The Reinvestment Stockholder hereby agrees to hold all of its Subject
Shares for the Reinvestment Period (as defined below) in accordance with the
transfer restrictions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, agreements and obligations contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

SUBJECT SHARES

1.1 Definitions. As used in this Agreement, the following terms have the
meanings specified below:

(a) “Acquirer Common Stock” shall mean common stock, par value $0.01 per share,
of Acquirer.

(b) “Constructive Sale” shall mean, with respect to any Subject Shares, a short
sale with respect to such Subject Shares, entering into or acquiring an
offsetting derivative contract with respect to such Subject Shares, entering
into or acquiring a future or forward contract to deliver such Subject Shares,
or entering into any other hedging or other derivative transaction that has the
effect of either directly or indirectly materially changing the economic
benefits or risks of ownership of such Subject Shares.



--------------------------------------------------------------------------------

(c) “Excluded Options” shall mean those Assumed Options that are designated as
Excluded Options in accordance with Section 1.5.

(d) “Permitted Transfers” shall include the transfer of any or all of the
Subject Shares during Reinvestment Stockholder’s lifetime by gift or on
Reinvestment Stockholder’s death by will or intestacy to Reinvestment
Stockholder’s Immediate Family (as defined below) or to a trust for the benefit
of Reinvestment Stockholder or Reinvestment Stockholder’s Immediate Family;
provided that each transferee or other recipient agrees in a writing reasonably
satisfactory to Acquirer that the provisions of this Agreement will continue to
apply to the transferred Subject Shares in the hands of such transferee or other
recipient. As used herein, the term “Immediate Family” will mean the lineal
descendants of the parents of Reinvestment Stockholder, and any current or
former spouse of Reinvestment Stockholder, whether or not any of the above are
adopted.

(e) “Reinvestment Period” shall mean a period of two years following the Closing
Date; provided that in the event that the volume weighted average per share
price of Acquirer Common Stock as reported on Nasdaq, remains at or above a per
share price equal to 150% of $17.30 for a period of not less than 90 consecutive
trading days including the date of the one year anniversary of the Closing Date
or any date thereafter (the “Provisional Release Date”), then the Reinvestment
Period shall end on such Provisional Release Date.

(f) “Spread Value” shall mean, with respect to a Target Option, a value equal to
the Per Share Merger Consideration minus the exercise price of such Target
Option.

(g) “Transfer” shall mean, with respect to any Subject Shares or Subject
Options, other than Permitted Transfers (as defined herein), the direct or
indirect assignment, sale, transfer, tender, pledge, hypothecation, or the
grant, creation or suffrage of a Encumbrance upon, or the gift, placement in
trust, or the Constructive Sale or other disposition of such Subject Shares or
Subject Options (including transfers by operation of Applicable Law) or any
right, title or interest therein (including any right or power to vote to which
the holder thereof may be entitled, whether such right or power is granted by
proxy or otherwise), or any change in the record or beneficial ownership of such
Subject Shares, and any agreement, arrangement or understanding, whether or not
in writing, to effect any of the foregoing.

1.2 Designation of Issued Subject Shares. Acquirer and the Reinvestment
Stockholder agree that, to the extent any shares of Acquirer Common Stock are
issued by Acquirer upon the exercise of any Subject Option owned by Reinvestment
Stockholder following the effective time of the Merger, the shares of Acquirer
Common Stock so issued shall be designated as “Subject Shares”. Reinvestment
Stockholder agrees, that following the date of this Agreement, the Reinvestment
Stockholder shall not exercise any of the Target Options other than the Excluded
Options. Reinvestment Stockholder agrees, that following the date of this
Agreement, the Reinvestment Stockholder shall not Transfer any Target common
stock or stock options (including but not limited to the Subject Options) held
by Reinvestment Stockholder as of the date of this Agreement prior to the
Closing Date.

1.3 Book-Entry; Certificates Representing Common Stock. Any new issuance of
Subject Shares will be reflected on Acquirer’s books and records in book entry
only, with appropriate notations reflecting the applicable legends unless the
Reinvestment Stockholder expressly requests in writing the delivery of a duly
endorsed stock certificate in the name of the Reinvestment Stockholder.

1.4 Transfer of Subject Option and Subject Shares. The Reinvestment Stockholder
agrees that at all times during the Reinvestment Period, the Reinvestment
Stockholder shall not cause or permit any Transfer of any Subject Options or
Subject Shares and shall not make an offer or enter into an agreement,
commitment or other arrangement regarding any Transfer of any of such Subject
Option or

 

2



--------------------------------------------------------------------------------

Subject Shares. This Agreement shall not limit, and Reinvestment Stockholder
does not agree to limit, any Permitted Transfers; provided that each transferee
or other recipient of Subject Shares agrees in a writing reasonably satisfactory
to Acquirer that the provisions of this Agreement will continue to apply to the
transferred Subject Shares in the hands of such transferee or other recipient.

1.5 Designation of Excluded Options. On or prior to the Closing Date, the
parties hereto shall designate as “Designated Target Options” a number of the
Reinvestment Stockholder’s vested Target Option(s) having an aggregate Spread
Value equal to $4,485,278.76, starting with the Target Options having the
earliest grant date. The Assumed Options into which such Designated Target
Options are converted on the Closing Date in accordance with the terms of the
Merger Agreement shall be deemed “Excluded Options” for all purposes hereunder,
shall be fully vested as of the Closing Date, and shall not be subject to the
restrictions set forth in Section 1.4. Furthermore, the Parties agree to waive
any provision contained in that certain offer letter, dated as of June 12, 2016,
between Acquirer and the Reinvestment Stockholder (the “Offer Letter”) requiring
the Reinvestment Stockholder to exercise Pre-Closing Exercised Options (as
defined in the Offer Letter) prior to the Effective Time.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF ACQUIRER

Acquirer hereby represents and warrants to the Reinvestment Stockholder as
follows:

2.1 Organization of Acquirer. Acquirer is a corporation, duly organized, validly
existing and in good standing under the laws of Delaware.

2.2 Authority; Execution and Delivery; No Consent.

(a) Acquirer has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
has been duly authorized by all necessary corporate action on the part of
Acquirer.

(b) This Agreement has been duly executed and delivered by Acquirer, and,
assuming the due authorization, execution and delivery by the Reinvestment
Stockholder hereto, this Agreement constitutes valid, legal and binding
obligations of Acquirer enforceable against Acquirer in accordance with its
terms, except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. Except as required by applicable federal and state securities laws and
the rules of Nasdaq, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any other
Person is required by or with respect to Acquirer in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

2.3 Issuance of Shares. The shares of Acquirer Common Stock issuable upon the
exercise of Assumed Options, when issued by Acquirer in accordance with this
Agreement and assuming the accuracy of the representations and warranties made
by the Reinvestment Stockholder herein, will be duly issued, fully paid and
non-assessable and free of restrictions on Transfer other than the restrictions
of Transfer contained herein and pursuant to applicable state and federal
securities laws.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE REINVESTMENT STOCKHOLDER

The Reinvestment Stockholder hereby represents and warrants to Acquirer as
follows:

3.1 Authorization, Execution and Delivery; No Consent. The Reinvestment
Stockholder has the capacity, full legal right, power and authority, and all
authorization and approval required by Applicable Law to execute and deliver
this Agreement, to perform the Reinvestment Stockholder’s obligations hereunder,
and to consummate the transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Reinvestment Stockholder, and, assuming the
due authorization, execution and delivery by Acquirer hereto, this Agreement
constitutes valid, legal and binding obligations of the Reinvestment Stockholder
enforceable against Reinvestment Stockholder in accordance with their respective
terms, except as such enforceability may be subject to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and limited by general principles of
equity. No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person is
required by or with respect to Reinvestment Stockholder in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

3.2 Subscription for Investment. The Reinvestment Stockholder is subscribing for
the Subject Shares and holding the Subject Options for his or her own account,
not as a nominee or agent, for investment purposes only and not with a view to
the distribution or public offering thereof in violation of the United States
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
United States federal or state securities laws or regulations, and the
Reinvestment Stockholder has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Reinvestment
Stockholder understands that the holding of the Subject Shares and/or Assumed
Options involves substantial risk and understands the tax consequences of
acquiring the Subject Shares and exercising Subject Options.

3.3 Reinvestment Stockholder’s Qualifications. The Reinvestment Stockholder
either alone or with his purchaser representative(s) (as defined in Rule 501(h)
of Regulation D promulgated under the Securities Act), has such knowledge and
experience in financial and business matters that the Reinvestment Stockholder
is capable of evaluating the merits and risks of this prospective investment,
has the capacity to protect Reinvestment Stockholder’s own interests in
connection with this transaction, and is financially capable of bearing a total
loss of the Subject Shares.

3.4 Compliance with Securities Laws. The Reinvestment Stockholder understands
and acknowledges that, in reliance upon the representations and warranties made
by the Reinvestment Stockholder herein, the Subject Shares are not being
registered with the SEC under the Securities Act or being qualified under
applicable blue sky laws, but instead are being transferred under an exemption
or exemptions from the registration and qualification requirements of the
Securities Act or other applicable securities laws which impose certain
restrictions on the Reinvestment Stockholder’s ability to transfer the Subject
Shares.

3.5 Disclosure. The Reinvestment Stockholder has been given access to all other
information regarding the financial condition and the proposed business and
operations of Acquirer and its subsidiaries that the Reinvestment Stockholder
has requested in order to evaluate his or her investment in Acquirer. Prior to
the date hereof, Acquirer has made available to the Reinvestment Stockholder the
opportunity to ask questions of, and to receive answers from, Persons acting on
behalf of Acquirer and its subsidiaries concerning the terms and conditions of
the offering of the Subject Shares or of the Subject Options, and to obtain any
additional information desired by the Reinvestment Stockholder with respect to
Acquirer and its subsidiaries.

 

4



--------------------------------------------------------------------------------

3.6 Restricted Securities. The Reinvestment Stockholder agrees not to make any
disposition of all or any portion of the Subject Shares unless and until
(a) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement or (b) the Reinvestment Stockholder shall have
furnished Acquirer with an opinion of counsel, in a form satisfactory to
Acquirer, that such disposition will not require registration of the Subject
Shares under the Securities Act and otherwise complies with applicable state and
international securities laws; provided that for dispositions effected under
Rule 144 promulgated under the Act, no such registration statement shall be
required and no such opinion shall be required unless requested by Acquirer. The
Reinvestment Stockholder has been advised by Acquirer that only Acquirer may
file a registration statement with the SEC or other applicable securities
commissioners and that Acquirer is under no obligation to do so with respect to
the Subject Shares. The Reinvestment Stockholder has also been advised by
Acquirer that exemptions from registration and qualification may not be
available or may not permit the Reinvestment Stockholder to transfer all or any
of the Subject Shares in the amounts or at the times proposed by the
Reinvestment Stockholder.

3.7 Legends. The certificate, certificates or book-entry entitlements
representing the Subject Shares (including shares of Acquirer Common Stock that
are issued pursuant to an exercise of a Subject Option) shall bear the following
legends (as well as any other legends required hereunder or by applicable state
and federal corporate and securities laws) until such time as such legends are
no longer relevant or applicable:

(a) THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES
LAWS AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS.

(b) THE SHARES EVIDENCED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER UNDER A
REINVESTMENT AGREEMENT AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER SUCH REINVESTMENT AGREEMENT.

The legends set forth above shall be removed by Acquirer from any certificate or
book-entry entitlement evidencing the Subject Shares upon (x) with regard to
legend (a), delivery to Acquirer of an opinion of counsel, reasonably
satisfactory in form and substance to Acquirer, that either (i) a registration
statement under the Securities Act is at that time in effect with respect to the
legended security or (ii) such security can be freely transferred in a public
sale without such a registration statement being in effect and that such
transfer will not jeopardize the exemption or exemptions from registration
pursuant to which Acquirer issued the Merger Shares (provided that for transfers
that can be effected under Rule 144 promulgated under the Act, no such opinion
shall be required unless requested by Acquirer) and (y) with regard to legend
(b), the expiration of the Reinvestment Period.

3.8 Stop-Transfer Instructions. The Reinvestment Stockholder agrees that, in
order to ensure compliance with the restrictions imposed by this Agreement,
Acquirer may issue appropriate “stop- transfer” instructions to its transfer
agent. Acquirer will not be required (a) to transfer on its books any Subject
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this

 

5



--------------------------------------------------------------------------------

Agreement or (b) to treat as owner of such Subject Shares, or to accord the
right to vote or receive dividends, to any purchaser or other transferee to whom
such Subject Shares have been so transferred. The Reinvestment Stockholder
further understands and agrees that Acquirer may require written assurances, in
form and substance satisfactory to counsel for Acquirer (which may include a
requirement that the Reinvestment Stockholder’s counsel provide a legal opinion
acceptable to Acquirer), before Acquirer effects any future transfers of the
Subject Shares.

3.9 No Other Representations or Warranties; Acknowledgments. No representations
or warranties, oral or otherwise, have been made to the Reinvestment Stockholder
or any party acting on the Reinvestment Stockholder’s behalf in connection with
the offer and sale of the Subject Shares other than the representations and
warranties specifically set forth in this Agreement. The Reinvestment
Stockholder acknowledges that he has had an opportunity to consult and engage
independent tax and legal advisors concerning this Agreement, that he has read
and understand this Agreement, that he is fully aware of its legal effect and
that the Reinvestment Stockholder’s decision to enter into this Agreement has
been based solely upon the Reinvestment Stockholder’s evaluation and not on any
representations and promises other than those contained in this Agreement. The
Reinvestment Stockholder is aware that this Agreement provides significant
restrictions on the Reinvestment Stockholder’s ability to Transfer the Subject
Shares.

ARTICLE IV

GENERAL PROVISIONS

4.1 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed given if
delivered personally or by commercial delivery service, or mailed by registered
or certified mail (return receipt requested) or sent via facsimile (with
automated confirmation of receipt) to the Parties at the following address (or
at such other address for a Party as shall be specified by like notice):

 

  (a) if to Acquirer, to:

Symantec Corporation

350 Ellis Street

Mountain View, CA 94043

Attention: General Counsel

Facsimile No.:

Telephone No.:

with a copy (which shall not constitute notice) to:

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention:            Douglas N. Cogen

                              Scott B. Joachim

                              David K. Michaels

Facsimile No.:

Telephone No.:

 

6



--------------------------------------------------------------------------------

  (b) if to the Reinvestment Stockholder, to:

 

 

 

 

Attention:                           

Facsimile No.:                    

Telephone No.:                   

with a copy (which shall not constitute notice) to:

 

 

 

 

Attention:                           

Facsimile No.:                    

Telephone No.:                   

Any notice given as specified in this Section 4.1 (i) if delivered personally or
sent by facsimile transmission shall conclusively deemed to have been given or
served at the time of dispatch if sent or delivered on a Business Day or, if not
sent or delivered on a Business Day, on the next following Business Day and
(ii) if sent by commercial delivery service or mailed by registered or certified
mail (return receipt requested) shall conclusively be deemed to have been
received on the third Business Day after the post of the same.

4.2 Amendment. Subject to Applicable Law, the Parties may amend this Agreement
by authorized action at any time pursuant to an instrument in writing signed on
behalf of each of the Parties.

4.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party; it being understood and agreed that all
Parties need not sign the same counterpart. The delivery by facsimile or by
electronic delivery in PDF format of this Agreement with all executed signature
pages (in counterparts or otherwise) shall be sufficient to bind the Parties to
the terms and conditions set forth herein. All of the counterparts will together
constitute one and the same instrument and each counterpart will constitute an
original of this Agreement.

4.4 Entire Agreement; Parties in Interest. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the subject matter hereof.

4.5 Assignment. Neither this Agreement nor any of the rights and obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Party, and any such assignment without such prior written
consent shall be null and void; provided that all assignments that would cause a
Transfer of the Subject Shares during the Reinvestment Period shall be subject
to Section 1.5. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and permitted assigns.

4.6 Termination. This Agreement shall terminate and be of no further force and
effect upon the earlier of (a) the first day after the Reinvestment Period,
(b) the death or disability (as defined under Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) of Reinvestment Stockholder, or (c) the
termination of Reinvestment Stockholder’s employment by the Company without
Cause or his

 

7



--------------------------------------------------------------------------------

resignation of employment with the Company for Good Reason (each as defined in
the Offer Letter between Acquirer and Reinvestment Stockholder of even date
herewith). In addition, this Agreement shall terminate and be of no further
force and effect if the Merger is not Consummated for any reason, or if the
Merger Agreement is terminated in accordance with its terms.

4.7 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the Parties. The Parties shall use all
reasonable efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.

4.8 Governing Law. This Agreement, all acts and transactions pursuant hereto and
all obligations of the Parties shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to such state’s
principles of conflicts of law that would refer a matter to a different
jurisdiction. The Parties hereby irrevocably submit to the exclusive
jurisdiction of the courts of the State of Delaware and the Federal courts of
the United States of America located in the State of Delaware, in respect of the
interpretation and enforcement of the provisions of this Agreement and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or thereof, that it is not subject
thereto or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts, and the Parties
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined in such a Delaware State or Federal court. The
Parties hereby consent to and grant any such court jurisdiction over the person
of such Parties and over the subject matter of such dispute and agree that
delivering of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4.1 or in such other manner as may
be permitted by Applicable Law, shall be valid and sufficient service thereof.

4.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

[SIGNATURE PAGES NEXT]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquirer and the Reinvestment Stockholder have caused this
Agreement to be executed and delivered, all as of the date first written above.

 

SYMANTEC CORPORATION By:   /s/ Scott C. Taylor Name: Scott C. Taylor

Title: Executive Vice President. General Counsel and Secretary

 

[Signature Page to Amended & Restated Reinvestment Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquirer and the Reinvestment Stockholder have caused this
Agreement to be executed and delivered, all as of the date first written above.

 

NICHOLAS NOVIELLO By:   /s/ Nicholas Noviello   Nicholas Noviello



--------------------------------------------------------------------------------

Attachment C

Non-Competition Agreement



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

NON-COMPETITION AGREEMENT

This Non-Competition Agreement (this “Agreement”), dated June 12, 2016, is made
by and between Nicholas Noviello (the “Stockholder”) and Symantec Corporation, a
Delaware corporation (“Acquirer”). For purposes of this Agreement, “Acquirer”
shall be deemed to include Acquirer and its wholly and majority-owned direct and
indirect subsidiaries, including the Company (as defined below), after the
closing of the Merger (as defined below).

BACKGROUND

(vii) Acquirer and Blue Coat, Inc., a Delaware corporation (the “Company”), are
parties to an Agreement and Plan of Merger dated on or about June 12, 2016, (the
“Merger Agreement”), pursuant to which Acquirer will acquire the Company (the
“Merger”). Capitalized terms used, but not defined herein, shall have the
meanings assigned to such terms in the Merger Agreement.

(viii) Stockholder beneficially holds a substantial amount of the Company’s
capital stock, and he/she will receive substantial consideration as a result of
Stockholder’s stock ownership in the Company in connection with the Acquisition.

(ix) Stockholder understands and agrees as a stockholder and a key and
significant member of either the management and/or the technical workforce of
the Company, Stockholder has obtained, and as a continuing employee of the
Company will continue to obtain, extensive and valuable knowledge, technical
expertise and confidential information concerning the Business (as defined
below).

2 This Agreement is necessary to protect Acquirer’s legitimate interests as a
buyer of the stock and goodwill of the Company. Stockholder understands and
acknowledges that the execution and delivery of this Agreement by Stockholder is
a material inducement to the willingness of Acquirer to enter into the Merger
Agreement and a material condition to Acquirer consummating the transactions
contemplated by the Merger Agreement for the purpose of protecting Acquirer’s
legitimate interests as a buyer of the Company and in protecting Acquirer’s
confidential information.

3 Acquirer and Stockholder both agree that, prior to the Merger, the Company’s
business consisted of the design, development, manufacture, production,
marketing and sales of products and services related to the Business throughout
each of the fifty states of the United States, Canada and the remainder of the
entire world (the “Restrictive Territory”). Acquirer represents and Stockholder
understands that, following the Merger, Acquirer will continue conducting the
Business in the Restrictive Territory.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, Stockholder,
intending to be legally bound, agrees as follows:

(h) Agreement Not to Compete. During the Restrictive Period (as defined below)
and except as otherwise provided herein or unless approved by Acquirer in
writing, Stockholder agrees that Stockholder will not, as an employee, agent,
consultant, advisor, independent contractor, general partner, officer, director,
stockholder, investor, lender or guarantor of any corporation, partnership or
other entity, or in any other capacity, directly or indirectly for
herself/himself or on behalf of any other Person (other than Acquirer or any of
its affiliates):

• (i) engage or participate in, or acquire any financial or beneficial interest
in, any business that competes with the Business in the Restrictive Territory
(including without limitation Cisco Systems, Inc., Microsoft Corporation,
Juniper Networks, Check Point Software Technologies Ltd., McAfee, Inc., Trend
Micro Incorporated, Endforce, Senforce Incorporated, Inc., Information Express,
Vernier Networks and Computer Associates International, Inc.) or (ii) take any
action intended to, or that would reasonably be expected to, negatively affect
any commercial relationship or prospective commercial relationship of Acquirer
(or any of its affiliates, including the Company) related to the Business;
provided that notwithstanding anything herein to the contrary, Stockholder may
own up to 1% (solely as a passive investor) of any class of “publicly traded
securities” of an entity engaged in the Business and such ownership will not be
prohibited under this Agreement;

• permit Stockholder’s name directly or indirectly to be used by or to become
associated with any other Person in connection with any business that competes
with such Business in the Restrictive Territory; or

• induce or assist any other Person to engage in any of the activities described
in subparagraph (a) or (b).

“Business” means participating or engaging in, or rendering any services to any
business engaged in, the design, research, development, manufacture, operation,
production, marketing, sale or servicing of any product, or the provision of any
service that relates to network security, secure web gateways, cloud access
security, intrusion prevention, anti-phishing, traffic inspection and policy
enforcement, endpoint compliance, encrypted traffic management, content and
malware detection, analysis and defense, mail threat defense, incident response,
analytics and forensics, web application protection, web application firewalls
and reverse proxies, cloud data protection, threat intelligence, or network
performance optimization.

“Person” means a natural person, corporation, partnership, or other entity, or a
joint venture of two or more of the foregoing.

Notwithstanding the foregoing, Stockholder may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any business that is competitive or substantially similar to the
Business. The term “publicly traded securities” shall mean securities that are
traded on a national securities exchange.

For purposes of this Agreement, the restrictive period (referred to herein as
the “Restrictive Period”) shall commence on the Closing Date (as defined in the
Merger Agreement) of the Merger and shall continue until the two (2) year
anniversary of the Closing Date; provided, however, that in the event that it is
determined by a court of competent jurisdiction or an arbitrator, as the case
may be, that Stockholder has breached any provision of this Section 1, then, in
addition to any remedies set forth in Section 5 or Section 6 below and available
under applicable law, the Restrictive Period shall be automatically extended by
a number of days equal to the total number of days in the period from the date
on which such breach shall have first occurred through the date as of which such
breach shall have been fully cured.



--------------------------------------------------------------------------------

For the avoidance of doubt, this Agreement shall only become effective upon the
Effective Time (as defined in the Merger Agreement), and if the Effective Time
does not occur, this Agreement shall be null and void.

(i) Agreement Not to Solicit. Stockholder further agrees that during the
Non-Solicitation Period (as defined below), Stockholder will not as an employee,
agent, consultant, advisor, independent contractor, general partner, officer,
director, stockholder, investor, lender or guarantor of any corporation,
partnership or other entity, or in any other capacity, directly or indirectly
for herself/himself or on behalf of any other Person (other than Acquirer or any
of its affiliates) without the prior written consent of Acquirer:

• interfere with the relationship between Acquirer and its employees or
consultants or contractors by encouraging, inducing, soliciting or attempting to
solicit any such employee or consultant or contractor to terminate his
employment or end his or her relationship with Acquirer.

• solicit or attempt to solicit for employment on behalf of Stockholder or any
other Person, any Person who is or, within six (6) months prior to such
solicitation, was an employee or consultant or contractors of Acquirer;

• induce or assist any other Person to engage in any of the activities described
in subparagraphs (a) or (b).

Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees,
consultants, or contractors of Acquirer or its successors or assigns, shall not
be deemed to be a breach of this Section 2.

For purposes of this Agreement, the “Non-Solicitation Period” shall commence on
the Closing Date and end on the later of (i) two (2) years after the Closing
Date or (ii) twelve (12) months immediately following the termination of
Stockholder’s relationship with Acquirer, whether Stockholder resigns
voluntarily or is terminated for any reason by Acquirer involuntarily (the
“Non-Solicitation Period”); provided, however, that in the event that it is
determined by a court of competent jurisdiction or an arbitrator, as the case
may be, that Stockholder has breached any provision of this Section 2, then, in
addition to any remedies set forth in Section 5 or Section 6 below and available
under applicable law, the Non-Solicitation Period shall be automatically
extended by a number of days equal to the total number of days in the period
from the date on which such breach shall have first occurred through the date as
of which such breach shall have been fully cured.

(j) Agreement Not to Disparage. (i) Stockholder agrees that Stockholder will
not, whether orally or in writing, make any disparaging statement or comments,
either as fact or as opinion, about the Acquirer or its products and services,
business, technologies, market position, agents, representatives, directors,
officers, shareholders, attorney’s, employees, vendors, affiliates, successors
or assigns, or any person acting by, through, under or in concert with any of
them, and (ii) Acquirer agrees that the Acquirer, in its official, public or
private statements, will not, and will use its best efforts to ensure that the
members of the Board and executive officers shall not, knowingly make any
disparaging statement or comments, either as fact or as opinion about
Stockholder or about Stockholder’s leadership at the Company or Acquirer.

(k) Acknowledgment. Stockholder hereby acknowledges and agrees that:

• this Agreement is necessary for the protection of the legitimate business
interests of Acquirer in acquiring the Company;

• the execution and delivery and continuation in force of this Agreement is a
material inducement to Acquirer to execute the Merger Agreement and is a
mandatory condition precedent to the closing of the Merger, without which
Acquirer would not close the transactions contemplated by the Merger Agreement;



--------------------------------------------------------------------------------

• the scope of this Agreement in time, geography and types and limitations of
activities restricted is reasonable;

• Stockholder has no current intention of competing with the Business acquired
by Acquirer within the area and the time limits set forth in this Agreement;

• Stockholder represents and warrants that neither the execution and delivery
nor the performance of this Agreement will result directly or indirectly in a
violation or breach of any agreement or obligation by which Stockholder is or
may be bound, the violation of which would materially impair Stockholder’s
ability to perform Stockholder’s obligations under this Agreement;

• breach of this Agreement will be such that Acquirer will not have an adequate
remedy at law because of the unique nature of the operations and the assets
being conveyed to Acquirer; and

• execution of this Agreement shall not limit Acquirer’s employee policies,
including without limitation the provisions set forth in Acquirer’s
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”).

(l) Condition Precedent. Stockholder acknowledges and agrees that his/her strict
compliance with the terms of this Agreement is a condition precedent to his
receipt of any consideration pursuant to the terms of the Merger Agreement.
Stockholder further acknowledges and agrees that in the event of any breach of
his obligations under this Agreement, Acquirer shall, in its sole and absolute
discretion, be entitled to do one or more of the following:

• withhold from Stockholder any consideration due or owing to Stockholder
pursuant to the Merger Agreement until such time as Stockholder has fully cured
any such breach(es) to the full satisfaction of Acquirer;

• direct the Escrow Agent to refrain from distributing Stockholder’s Pro Rata
Share of the Escrow Fund upon the Escrow Release Date;

• in the event that such breach(es) are not curable, (i) repurchase from
Stockholder any shares of capital stock of Acquirer (whether vested or unvested)
acquired by Stockholder from Acquirer for the lower of the purchase price paid
for such shares or the then-current fair market value of such shares, as
determined by an outside valuation company and (ii) cancel any outstanding
options to purchase, or restricted stock units for, shares of capital stock of
Acquirer (whether vested or unvested) held by Stockholder.

(m) Remedy. Stockholder acknowledges and agrees that (a) the rights of Acquirer
under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Acquirer if Stockholder fails to
or refuses to perform his obligations under this Agreement and (b) Acquirer may,
in addition to any other remedies and damages available, seek an injunction in a
court of competent jurisdiction to restrain any such failure or refusal without
posting bond or other security, and without the necessity of proving actual
damages. No single exercise of the foregoing remedies shall be deemed to exhaust
Acquirer’s right to such remedies, but the right to such remedies shall continue
undiminished and may be exercised from time to time as often as Acquirer may
elect. Stockholder represents and warrants that his expertise and capabilities
are such that his obligations under this Agreement (and the enforcement thereof
by injunction or otherwise) will not prevent him from earning a livelihood.



--------------------------------------------------------------------------------

(n) Severability. If any provisions of this Agreement as applied to any part or
to any circumstances shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances, or the
validity or enforceability of this Agreement. Acquirer and Stockholder intend
this Agreement to be enforced as written. If any provision, or part thereof,
however, is held to be unenforceable because of the duration thereof or the area
covered thereby, all parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision,
and/or to delete specific words or phrases and in its reduced form such
provision shall then be enforceable.

(o) Amendment. This Agreement may not be amended except by an instrument in
writing signed by Acquirer’s duly authorized representative, or his designee,
and Stockholder.

(p) Waiver. No waiver of any nature, in any one or more instances, shall be
deemed to be or construed as a further or continued waiver of any breach of any
other term or agreement contained in this Agreement.

(q) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(r) Governing Law.

• This Agreement shall be construed and interpreted and its performance shall be
governed by the laws of the state of California without regard to conflicts of
law principles of any jurisdiction.

• The parties hereto agree that any proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby shall be brought in any federal court
located in Santa Clara County in the State of California or any California state
court located in Santa Clara County, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such proceeding in any such court or that any such
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.

(s) Attorney’s Fees. In the event that either party engages the other party in
litigation concerning the enforcement of this Agreement, the prevailing party
shall be entitled to payment by the non-prevailing party of reasonable expenses,
including reasonable attorneys’ fees, which are incurred in connection
therewith.

(t) Stockholder Acknowledgement. STOCKHOLDER ACKNOWLEDGES STOCKHOLDER HAS HAD
THE OPPORTUNITY TO ENGAGE AND CONSULT LEGAL COUNSEL CONCERNING THIS AGREEMENT,
THAT STOCKHOLDER HAS READ AND UNDERSTANDS THIS AGREEMENT, THAT STOCKHOLDER IS
FULLY AWARE OF ITS LEGAL EFFECT, AND THAT STOCKHOLDER HAS ENTERED INTO IT FREELY
BASED ON STOCKHOLDER’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES
OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

(u) Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings,



--------------------------------------------------------------------------------

both written and oral, between the parties, or any of them, with respect to the
subject matter of this Agreement (but does not in any way merge or supersede the
Merger Agreement or any other agreement executed in connection with the Merger
Agreement or any restrictive covenants that Stockholder is currently or
following a termination of service from Acquirer would be subject to in
connection with the business activity of the Company and/or Acquirer (including
the Restrictive Covenants Agreement that is appended to those equity grant
documents executed between the Stockholder and Company the Stockholder’s
employment agreement with Acquirer, if any, and Stockholder’s Confidentiality
Agreement).

[Signature Page Follows]



--------------------------------------------------------------------------------

SYMANTEC CORPORATION

a Delaware corporation

By:   /s/ Scott C. Taylor Name:   Scott C. Taylor Title:   Executive Vice
President, General Counsel and Secretary

[Signature Page to Non-Competition Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Acquirer and Stockholder have executed this Agreement on the
day and year first written above. This Agreement may be signed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one instrument.

NAME

NICHOLAS NOVIELLO

Signature: /s/ Nicholas Noviello

[Signature Page to Non-Competition Agreement]